___________

                                      No. 96-1343
                                      ___________

United States of America,                  *
                                           *
              Appellee,                    *    Appeal from the United States
                                           *    District Court for the
      v.                                   *    Western District of Missouri.
                                           *          [UNPUBLISHED]
Beverly Day,                               *
                                           *
              Appellant.                   *
                                      ___________

                      Submitted:      June 6, 1996

                             Filed:   June 11, 1996
                                      ___________

Before McMILLIAN, WOLLMAN, and HANSEN, Circuit Judges.
                               ___________


PER CURIAM.


      Beverly Day pleaded guilty to possessing methamphetamine with intent
to   distribute,   and     criminal   forfeiture,    in   violation   of   21   U.S.C.
§§ 841(a)(1) and 853.        On appeal, counsel has filed a brief pursuant to
Anders v. California, 386 U.S. 738 (1967), suggesting that the district
court erred by denying Day a three-level reduction for acceptance of
responsibility.    We affirm.


      Day's recommended Guidelines sentencing range was 78 to 97 months'
imprisonment.    At sentencing, the district court1 granted the government's
downward-departure motion under U.S.S.G. § 5K1.1, p.s., and 18 U.S.C.
§ 3553(e), and sentencing Day to 30 months' imprisonment and three years'
supervised release.       Because Day's sentence represents a downward departure
from the Guidelines sentencing range that would result even if she were
granted the




      1
     The Honorable Russell G. Clark, United States District Judge
for the Western District of Missouri.
acceptance-of-responsibility reduction, we conclude that her sentence is
unreviewable.     See United States v. Baker, 64 F.3d 439, 441 (8th Cir.
1995); United States v. Wyatt, 26 F.3d 863, 864 (8th Cir. 1994) (per
curiam).2


        In accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we have
reviewed the record to look for any nonfrivolous issues and have found
none.


        The judgment is affirmed.


        A true copy.


             Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




         2
        In any event, we note that Day's use of amphetamine and
methamphetamine while on bond was a proper basis to deny the
acceptance-of-responsibility reduction.     See United States v.
Poplawski, 46 F.3d 42, 43 (8th Cir.), cert. denied, 115 S. Ct. 2261
(1995).

                                    -2-